Appeal from a judgment of the County Court of Chemung County, rendered September 4, 1975, upon a verdict convicting defendant of the crime of forgery in the second degree. Defendant was sentenced to a term of imprisonment of zero to four years following his conviction after a jury trial for the crime of forgery in the second degree. We have reviewed the Huntley hearing and have determined that the finding of the trial court that defendant’s statement was voluntarily made was proper under all the facts and circumstances. Furthermore, we find no error in the ruling of the trial court which would have permitted the prosecution to cross-examine the defendant, had he testified, concerning specific prior convictions. Likewise, we find that the sentence imposed upon the defendant was not excessive. We have examined the remainder of defendant’s contentions and find them to be without merit. Judgment affirmed. Greenblott, J. P., Sweeney, Mahoney, Larkin and. Reynolds, JJ., concur.